UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-21836 Giant 5 Funds (Exact name of registrant as specified in charter) 1155 Kelly Johnson Blvd., Suite 111 Colorado Springs, CO 80920 (Address of principal executive offices)(zip code) Michael G. Willis The Willis Group 1155 Kelly Johnson Blvd., Suite 111 Colorado Springs, CO 80920 (Name and address of agent for service) Registrant's telephone number, including area code: (719) 884-7500 Date of fiscal year end: March 31 Date of reporting period: June 30, 2012 Item 1.Schedules of Investments Total Investment System Schedule of Portfolio Investments June 30, 2012 (Unaudited) Security Description Shares or Principal Amount Fair Value Investment Companies - 99.9% E.I.I. International Property Fund, Class I $ Fidelity Select Materials Portfolio First Eagle Global Fund, Class I First Eagle Overseas Fund, Class I Franklin Mutual European Fund, Class Z ICON Energy Fund, Class S Natixis Loomis Sayles Global Equity and Income Fund, Class Y Nuveen Real Estate Securities Fund, Class Y Oppenheimer International Bond Fund, Class Y Van Eck International Investors Gold Fund, Class I Vanguard Energy Fund, Admiral Shares Vanguard Inflation-Protected Securities Fund, Admiral Shares Total Investment Companies(Cost $12,294,833) Short-Term Investments - 0.1% Fidelity Institutional Treasury Portfolio, Class I, 0.010%(a) $ $ Total Short-Term Investments(Cost $24,443) Total Investments - 100.0%(Cost $12,319,276) Liabilities in Excess of Other Assets – (0.0)%(b) ) NET ASSETS - 100.0% $ (a) Variable rate security; the rate shown represents the rate at June 30, 2012. (b) Rounds to less than 0.05%. See Notes to the Schedules of Investments. Total Index System Schedule of Portfolio Investments June 30, 2012 (Unaudited) Security Description Shares or Principal Amount Fair Value Exchange Traded Funds - 80.5% Energy Select Sector SPDR Fund $ First Trust NASDAQ-100 Equal Weighted Index Fund Guggenheim S&P 500 Equal Weight ETF iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays TIPS Bond Fund iShares S&P Global Energy Sector Index Fund Market Vectors Agribusiness ETF PowerShares FTSE RAFI U.S. 1000 Portfolio PowerShares FTSE RAFI U.S. 1500 Small-Mid Portfolio PowerShares WilderHill Clean Energy Portfolio SPDR Barclays Capital International Treasury Bond ETF SPDR Barclays Capital TIPS ETF SPDR S&P Oil & Gas Equipment & Services ETF SPDR S&P Oil & Gas Exploration & Production ETF Vanguard Energy ETF Vanguard Global ex-U.S. Real Estate ETF Vanguard Information Technology ETF Vanguard Materials ETF Vanguard REIT ETF WisdomTree Commodity Country Equity Fund WisdomTree Global Natural Resources Fund Total Exchange Traded Funds(Cost $9,038,104) Exchange Traded Notes - 17.8% ETRACS UBS Bloomberg CMCI Gold ETN* ETRACS UBS Bloomberg CMCI Silver ETN* iPath Dow Jones-UBS Precious Metals Subindex Total Return ETN* Total Exchange Traded Notes(Cost $2,321,796) Short-Term Investments - 1.8% Fidelity Institutional Treasury Portfolio, Class I, 0.010%(a) $ $ Total Short-Term Investments(Cost $238,085) Total Investments - 100.1%(Cost $11,597,985) Liabilities in Excess of Other Assets - (0.1)% ) NET ASSETS - 100.0% $ * Non-income producing (a) Variable rate security; the rate shown represents the rate at June 30, 2012. See Notes to the Schedules of Investments. GIANT 5 FUNDS NOTES TO SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2012 (Unaudited) 1. ORGANIZATION Giant 5 Funds (the “Trust”) was organized as a trust under the laws of the State of Delaware on November 9, 2005.The Trust is an open-end investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Trust is authorized to issue an unlimited number of shares, which are units of beneficial interest with no par value.The trust currently offers shares of two series, each of which has different and distinct investment objectives and policies: the Giant 5 Total Investment System and the Giant 5 Total Index System (individually a “Fund,” collectively the “Funds”). The investment objective for each Fund is to seek total return.To pursue its investment objective, the Giant 5 Total Investment System will make investments primarily in other mutual funds that are not affiliated with the Fund.To pursue its investment objective, the Giant 5 Total Index System will primarily invest in unaffiliated index funds and exchange traded funds. Each Fund is non-diversified, as that term is defined in the 1940 Act, and each Fund is a “fund of funds,” which means that each Fund invests in other mutual funds and exchange traded funds (“Underlying Funds”).The Trust has established two classes of shares: Investor Shares and Institutional Shares.While the Institutional Shares became effective during the year ended March 31, 2009, only Investor Shares have been offered and issued to date. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by Trust in the preparation of its schedules of portfolio investments.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”).The preparation of schedules of portfolio investments in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts at the date of the schedules of portfolio investments.Actual results could differ from those estimates. SECURITY VALUATION The value of assets in a Fund’s portfolio is determined on the basis of their market value, or where market quotations are not readily available or are deemed unreliable due to a significant event or otherwise, based on fair value as determined in good faith in accordance with the procedures established by, and under the general supervision of, the Funds’ Board of Trustees.The Funds may invest in securities that are primarily listed on foreign exchanges that trade on weekends or other days when the Funds do not price their shares.The value of portfolio securities held by the Funds may change on days when shareholders will not be able to purchase or redeem shares. As noted above, each Fund is a fund of funds, primarily invested in mutual funds and exchange traded funds that have their own internal fair pricing and valuation procedures.Due to this structure, the Underlying Funds’ policies will be used in the daily calculation of their net asset value per share (“NAV”), which will, in turn, be used in calculating the Funds’ NAV.If for any reason, a mutual fund held by the Funds’ does not provide its NAV to the Fund in timely fashion for the Fund’s NAV calculation, for valuation purposes, the last available NAV for the mutual fund will be adjusted by the percentage a predetermined benchmark rose or declined on that particular trading day. A Fund will fair value price its securities when market quotations are not readily available.Generally, this would include securities for which trading has been halted, securities whose value has been materially affected by the occurrence of a significant event (as defined below), securities whose price has become stale (i.e., the market price has remained unchanged for five business days), and other securities where a market price is not available from either a national pricing service or broker.In addition, the Pricing Committee will review exception priced securities (i.e., securities for which the market value is provided by a quote from a single broker rather than a national pricing service) on a quarterly basis.In these situations, the Pricing committee will employ certain Board-approved methodologies to determine a fair value for the securities.Fair valuations will be reviewed by the Board of Trustees on a quarterly basis.Fair value pricing should result in a more accurate determination of a Fund’s net asset value price, which should eliminate the potential for stale pricing arbitrage opportunities in a Fund.However, fair value pricing involves the risk that the values used by a Fund to price its investments may be different from those used by other investment companies and investors to price the same investments. A “significant event” is one that occurred prior to a Fund’s valuation time, is not reflected in the most recent market price of a security, and materially affects the value of a security.Generally, such “significant events” relate to developments in foreign securities that occur after the close of trading in their respective markets.The Fund’s accounting agent may obtain fair value prices of foreign securities through utilization of a Fair Value Pricing Service previously approved by the Board where a movement in the U.S. equities market is sufficiently large to constitute a trigger established by the Pricing Committee. FEDERAL INCOME TAXES: At June 30, 2012, gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes for the Giant 5 Total Investment System and Giant 5 Total Index System were as follows: Giant 5 Giant 5 Total Investment Total Index System System Cost of Investments $ $ Gross unrealized appreciation $ $ Gross unrealized depreciation ) ) Net unrealized appreciation on investments $ $ The difference between cost amounts, if any, for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. INVESTMENT TRANSACTIONS: Investment transactions are recorded on a trade date plus one basis, except for on the last day of the fiscal quarter end, when they are recorded on trade date.Dividend income is recorded on the ex-dividend date.Securities gains and losses are calculated based on the costs of the specific security (also known as identified cost basis).Interest income is recognized on the accrual basis and includes, where applicable, the amortization of accretion of premium or discount. Footnote Disclosure Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: § Level 1 – quoted prices for active markets for identical securities. § Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) § Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2012: Giant 5 Total Investment System Level 1 – Quoted Prices Level 2 – Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs Total Investment Companies $- $- Short-Term Investments - - Total $- $- Giant 5 Total Index System Level 1 – Quoted Prices Level 2 – Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs Total Exchange Traded Funds $- $- Exchange Traded Notes - - Short-Term Investments - - Total $- $- The Giant 5 Funds did not hold any Level 2 or Level 3 securities during the quarter ended June 30, 2012. With respect to the Funds, there were no transfers into and out of any Level during the current period presented. It is the Funds’ policy to recognize transfers into and out of all Levels at the end of the reporting period. Item 2.Controls and Procedures a) The Registrant’s principal executive officer and principal financial officer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “Act”)) as of a date within 90 days of the filing of this report and have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized, reported and made known to them by others within the Registrant and by the Registrant’s service providers. b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant’s last fiscal quarter ended June 30, 2012 that materially affected, or were reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits (a) Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the Act pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are filed herewith. Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Giant 5 Funds /s/ Michael G. Willis By: Michael G. Willis President (Principal Executive Officer and Principal Financial Officer) Date:August 1, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Michael G. Willis By: Michael G. Willis President (Principal Executive Officer) Date:August 1, 2012 /s/ Michael G. Willis By: Michael G. Willis (Principal Financial Officer) Date:August 1, 2012
